Citation Nr: 0638083	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served with the Recognized Guerrilla Forces from 
August 1945 to October 1945, with the regular Philippine Army 
from October 1945 to February 1946, and with the Philippine 
Scouts from March 1946 to February 1949.  He died in 
September 1999.  The appellant is claiming Department of 
Veterans Affairs (VA) death pension benefits as the veteran's 
widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by a Regional 
Office (RO) of the VA.  A notice of disagreement was received 
in November 2004, a statement of the case was issued in 
January 2005, and a substantive appeal was received in 
February 2005.  

In a November 2005 letter to the Board, the appellant 
requested that the Board consider her claim for entitlement 
to service connection for the veteran's cause of death.  The 
Board notes that the RO denied this issue in an April 2004 
rating decision and the appellant failed to file a notice of 
disagreement to initiate an appeal.  Thus, this issue is not 
in appellant status and is referred back to the RO for 
clarification and any necessary action.  

In September 2005, the RO received additional evidence from 
the appellant in the form of evidence of the veteran's 
service with the Philippine Scouts ending in February 1949.  
Although the RO did not issue a supplemental statement of the 
case with regard to this evidence, the Board's review of the 
claims file shows that evidence of the veteran's service with 
the Philippine Scouts was already of record.  The newly 
received evidence is merely duplicative, and the Board finds 
that a remand of the case to the RO for issuance of a 
supplemental statement of the case is not necessary. 


FINDING OF FACT

The veteran served with the Recognized Guerrilla Forces from 
August 1945 to October 1945, with the regular Philippine Army 
from October 1945 to February 1946, and with the Philippine 
Scouts from March 1946 to February 1949.


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7, 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claim, the VCAA is not 
applicable.  Nevertheless, the record shows that the 
appellant was issued a letter in September 2005 which 
informed her of the evidence necessary to substantiate her 
claim as well as the duties of the parties in obtaining 
evidence.  

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service. In 
order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service. Controlling statutory law provides that only certain 
military service is considered qualifying service for such 
benefits.  The appellant claims VA benefits as the widow of a 
veteran.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3. 8 (c) and (d).  Active service will be the period 
certified by the service department. 38 C.F.R. § 3.9 (a) and 
(d). 

Evidence of record shows that the veteran served with the 
Recognized Guerrilla Forces from August 1945 to October 1945, 
with the regular Philippine Army from October 1945 to 
February 1946, and with the Philippine Scouts from March 1946 
to February 1949.  Pursuant to the laws and regulations set 
forth in the above paragraph, the veteran had basic 
eligibility to certain, but not all, VA benefits.  The 
Board's reading of the applicable law is that there is no 
evidence in this case that any of the veteran's periods of 
service establish eligibility for pension benefits.  As such, 
there is no basis for the appellant's entitlement to death 
pension benefits based on his service. 

With regard to the appellant's apparent claim for Dependency 
and Indemnity Compensation (DIC) benefits, as noted in the 
introduction, that matter is being referred to the RO for 
appropriate action.  The above decision of the Board is 
limited to the issue of basic eligibility to VA death pension 
benefits. 


ORDER

The appeal is denied. 



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


